DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilay Choksi on 11-30-2021.
The application has been amended as follows: 

Claim 1 should be:
1.  An air purification system for determining a gas concentration of a pollutant in air before filtering based on at least two distinct samples from the air within a confined space, wherein the at least two samples comprise a first sample being unfiltered air from the confined space and a second sample being filtered air from the confined space, the system comprising:
a filter for selectively filtering a pollutant from a total air volume in the confined space being treated;

a controller adapted to process a first unfiltered gas sensor response based on analysis of the first unfiltered sample, a second gas sensor response based on analysis of the second filtered sample when the concentration of the pollutant in the total air volume has been reduced by filtering, and the sensitivity characteristics of the gas sensor to the pollutant, thereby to determine the gas concentration of the pollutant in the air before filtering.

Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852